 



Exhibit 10.3
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made
and entered into as of May 29, 2007, to be effective as of the Effective Date
(as defined below), by and between THOMAS M. DUFFY (“Employee”) and ALLIED
HOLDINGS, INC., a Georgia corporation (“Employer”).
W I T N E S S E T H:
     WHEREAS, Employer, through the Affiliates (as hereinafter defined), is
engaged in the transportation of automobiles and light trucks from the
manufacturer to retailers and others, including nontraditional car haulers
involved in the vehicle distribution process and providing logistics and
distribution services to the new and used vehicle distribution market and other
segments of the automotive industry (the “Business”);
     WHEREAS, Employee has management skills of which Employer desires to avail
itself; and
     WHEREAS, Employee and Employer are parties to the Employment Agreement,
dated as of January 21, 2005, as amended (the “Prior Agreement”);
     WHEREAS, Employer and certain of its Affiliates (collectively, “Allied”)
are presently in bankruptcy proceedings in the United States Bankruptcy Court
for the Northern District of Georgia;
     WHEREAS, the Plan of Reorganization proposed by Allied, Yucaipa American
Alliance Fund I, L.P. and Yucaipa American Alliance (Parallel) Fund I, L.P. and
by Teamsters National Automobile Transportation Industry Negotiating Committee
is proceeding to confirmation;
     WHEREAS, Employer intends to reject the Prior Agreement, effective as of
the Effective Date;
     WHEREAS, Employer and Employee deem it to their respective best interest to
outline the duties and obligations on and after the Effective Date, each to the
other, by executing this Agreement;
     NOW, THEREFORE, for and in consideration of the covenants and conditions
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Employer and Employee hereby
mutually agree as follows:
     1. DEFINITIONS.
          (a) “Affiliate” means Axis Group, Inc., Allied Automotive Group, Inc.,
Allied Systems (Canada) Company, Allied Systems, Ltd. (L.P.), Transport Support,
LLC, F.J. Boutell

 



--------------------------------------------------------------------------------



 




Driveaway LLC, Allied Freight Brokers, LLC or QAT, Inc. “Reorganized Affiliate”
means any Affiliate, as reorganized under the Plan of Reorganization, on or
after the Effective Date.
          (b) “Base Salary” means the annual salary payable pursuant to
Paragraph 4 hereof as adjusted, from time to time, by Employer.
          (c) “Cause” means (i) the commission by Employee of an act
constituting a felony and Employee’s conviction thereof; (ii) Employee’s
prolonged absence of fifteen (15) or more days, without the consent of Employer,
other than as a result of Employee’s Disability or permitted absence or
vacation; (iii) conduct of Employee which amounts to fraud, dishonesty, gross or
willful neglect of duties; or (iv) engaging in activities prohibited by
Paragraphs 11, 12, 13 or 14 hereof.
          (d) “Disability” shall conclusively be deemed to have occurred with
respect to Employee (i) if Employee shall be receiving payments pursuant to a
policy of long-term disability income insurance; (ii) if Employee shall have no
long-term disability income coverage then in force and any insurance company
insuring Employee’s life shall agree to waive the premiums due on such policy
pursuant to a long-term disability waiver of premium provision in the contract
of life insurance; or (iii) if Employee shall have no long-term disability
waiver of premium provision in any contract of life insurance, then if Employee
shall be receiving long-term disability benefits from or through the Social
Security Administration; provided, however, that in the event Employee’s
disability shall, otherwise and in good faith, come into question (and, for
purposes of this proviso, “disability” shall mean the permanent and continuous
inability of Employee to perform substantially all of the duties being performed
immediately prior to his disability coming into question), and a dispute shall
arise with respect thereto, then Employee (or his personal representatives)
shall appoint a medical doctor, Employer shall appoint a medical doctor, and
said two (2) doctors shall, in turn, appoint a third party medical doctor who
shall examine Employee to determine the question of disability and whose
determination shall be binding upon all parties to this Agreement.
          (e) “Effective Date” means the effective date of the Plan of
Reorganization.
          (f) “KERP” means the Allied Holdings, Inc. Amended Severance Pay and
Retention and Emergence Bonus Plan for Key Employees, as in effect from time to
time.
          (g) “Plan of Reorganization” means the Plan of Reorganization proposed
by Allied, Yucaipa American Alliance Fund I, L.P., Yucaipa American Alliance
(Parallel) Fund I,, L.P. and by Teamsters National Automobile Transportation
Industry Negotiating Committee, dated April 5, 2007, as amended.
          (h) “Reorganized Employer” means Allied Holdings, Inc. as reorganized
under the Plan of Reorganization, on and after the Effective Date.
          (i) “Restricted Period” means the period commencing as of the date
hereof and ending on that date one (1) year after the termination of Employee’s
employment with Employer for any reason, whether voluntary or involuntary.

2



--------------------------------------------------------------------------------



 



          (j) “Term” means the Initial Term and any Renewal Term (each as
defined in Paragraph 2 hereof); provided, however, that, in the event Employee’s
employment shall terminate by reason of the applicability of Paragraph 8 hereof
then, in such event, the “Term” shall end upon the termination of Employee’s
employment.
     2. EFFECTIVE DATE; TERMINATION OF PRIOR EMPLOYMENT AGREEMENT; TERM.
          (a) This Agreement shall amend and restate the Prior Agreement in its
entirety, and shall supersede the Prior Agreement, effective as of the Effective
Date. In the event that the Plan of Reorganization fails to become effective,
this Agreement shall terminate and the Prior Agreement shall remain in effect.
          (b) Effective as of the Effective Date, the Prior Agreement shall be
rejected and shall terminate and any and all rights, obligations and liabilities
of the parties under the Prior Agreement shall terminate. Effective as of the
Effective Date, Employee waives and releases any and all right and claims
against Employer or Reorganized Employer (or any Affiliate or Reorganized
Affiliate) under, arising from or relating to the Prior Agreement (other than
accrued, unpaid salary and vacation benefits).
          (c) Subject to the provisions hereinafter set forth, the term of this
Agreement shall commence as of the Effective Date and shall expire one year
after the Effective Date (the “Initial Term”) and shall extend for additional
terms of one (1) year (each, a “Renewal Term”) unless either party gives written
notice of non-extension not less than sixty (60) days prior to the end of a
Term. As used herein, “Term” shall mean the then current Initial Term or Renewal
Term, as the case may be.
     3. DUTIES.
          (a) Employee shall, during the Term, serve as Executive Vice
President, General Counsel and Secretary of Employer. Employee’s principal
duties shall be to (1) act as chief legal counsel to Employer and (2) perform
such executive, managerial and administrative duties as the Chairman and Board
of Directors of Employer may, from time to time, reasonably request and which
shall not be inconsistent or incompatible with Employee’s current role as chief
legal counsel.
          Any implication anywhere in this Agreement to the contrary
notwithstanding, Employer and Employee recognize that, as a member of the State
Bar of Georgia, Employee shall, at all times, (i) be bound by and act in
accordance with the rules, regulations and policies of the State Bar of Georgia,
including without limitation the Canons of Ethics and Standards of Conduct, as
from time to time promulgated and/or amended, and (ii) act in such manner as to
protect the attorney-client privilege between Employee and Employer unless
Employer shall specifically consent, in a writing signed by the Chairman or
President of Employer, to the waiver of such privilege. In no event shall
Employee’s employment be terminated, nor shall Employee be deemed to be in
breach of this Agreement, by reason of any action or decision taken by him in
good faith while acting pursuant to and in accordance with the preceding
sentence.

3



--------------------------------------------------------------------------------



 



          (b) Subject to the preceding subparagraph, during the Term, Employee
shall devote substantially all of his time, energy and skill to performing the
duties of his employment (vacations as provided hereunder and reasonable
absences because of illness excepted), shall faithfully and industriously
perform such duties, and shall use his best efforts to follow and implement all
management policies and decisions of Employer. Employee shall not become
personally involved in the management or operations of any other company,
partnership, proprietorship or other entity, other than any Affiliate, without
the prior written consent of Employer; provided, however, that so long as it
does not interfere with Employee’s employment hereunder, Employee may, with
Employer’s consent, (1) serve as a director, officer or partner in a company
that does not compete with the Business of Employer and the Affiliates so long
as the aggregate amount of time spent by Employee in all such capacities shall
not exceed twenty (20) hours per month, and (2) serve as an officer or director
of, or otherwise participate in, educational, welfare, social, religious, civic,
trade and industry-related organizations.
     4. BASE SALARY. For and in consideration of the services to be rendered by
Employee pursuant to this Agreement, Employer shall pay to Employee, for each
year during the Term, an annual salary of not less than Three Hundred Thirty
Thousand Dollars ($330,000.00), payable in equal semi-monthly installments in
accordance with Employer’s payroll practices. Employee’s salary shall be
reviewed by the Board of Directors of Employer or its Compensation Committee, as
applicable, annually and, in the discretion of the Board of Directors (or its
Compensation Committee), may be increased, but not decreased.
     5. BONUS COMPENSATION. Employee shall be eligible to participate in
Employer’s bonus plan which will allow an annual bonus target in an amount
determined in the discretion of the Board of Directors of Employer (or its
Compensation Committee). Employer shall determine, in its discretion, the terms
and conditions of any bonus plan maintained by Employer and shall have the right
to amend, modify or terminate any such bonus plan.
     6. OTHER BENEFITS. During the Term, Employer shall provide the following
benefits to Employee:
          (a) Employee and Employee’s immediate family shall be entitled to
participate in all group medical and hospitalization benefit programs, dental
care, sick leave, life insurance or other benefit plans for highly compensated
employees of Employer or any Affiliate as are now or hereafter provided by
Employer or any Affiliate, in each case in accordance with the terms and
conditions of each such plan.
          (b) Employer shall provide Employee with a monthly car allowance in
such amount as is determined in the discretion of the Board of Directors of
Employer (or its Compensation Committee).
          (c) Employer shall reimburse Employee for dues paid by Employee for
membership in such professional organizations as shall, from time to time, be
deemed appropriate and necessary by Employer.

4



--------------------------------------------------------------------------------



 



          (d) Employee shall be reimbursed for actual, reasonable, ordinary and
necessary business expenses incurred in the performance of Employee’s duties
hereunder. Employee shall be reimbursed for such expenses upon presentation and
approval of expense statements or written vouchers or other supporting documents
as may be reasonably requested in advance by Employer and in accordance with
Employer’s practices in effect from time to time.
          (e) Employer shall reimburse Employee for any premiums paid by
Employee for life insurance and long-term care insurance for Employee and his
spouse provided that such annual reimbursement amount shall not exceed $25,000,
and in addition shall reimburse Employee for any federal, state and local taxes
paid by Employee as a result of Employer’s obligations set forth in this
subparagraph (e).
     The benefits described in subparagraph (a) of this Paragraph shall not be
construed to require Employer to establish any such plans or programs or to
prevent Employer from modifying or terminating any such plans or programs, and
no such action or failure thereof shall affect this Agreement; provided,
however, that in the event of any reduction in the group medical and
hospitalization benefits in place as of the date hereof, the salary payable to
Employee shall be increased, as of the effective date of such reduction, by that
amount necessary to enable Employee to supplement the benefits provided by
Employer to maintain the level of benefits currently provided to him by it.
     7. VACATION. Employee shall receive four (4) weeks of paid vacation for
each year during the Term. Scheduling of vacation shall be subject to the prior
approval of Employer (which approval shall not be unreasonably withheld).
Vacation time shall not accrue, and in the event Employee prior to the end of
any year shall not use all of his vacation time for such year, such vacation
time shall be forfeited.
     8. TERMINATION. Anything herein to the contrary notwithstanding, Employee’s
employment hereunder shall terminate upon the first to occur of any of the
following events:
          (a) Employee’s Disability;
          (b) Employee’s death;
          (c) Employee’s materially breaching this Agreement by the
non-performance or non-observance of any material term or condition of this
Agreement, which breach shall not be corrected within forty-five (45) days after
receipt of written notice of same from Employer;
          (d) Employer terminates Employee’s employment hereunder without Cause
prior to expiration of the Term, or Employee terminates Employee’s employment
hereunder prior to the expiration of the Term;
          (e) Employer terminates Employee’s employment hereunder for Cause; or
          (f) Expiration of the Term, in the event that the Term is not extended
by reason of Employer’s written notice of non-extension under Paragraph 2(c).

5



--------------------------------------------------------------------------------



 



     9. SEVERANCE BENEFITS. Subject to the provisions of Paragraph 10 hereof, in
the event:
          (a) Employee shall terminate his employment under Paragraph 8(d) as a
result of any of the following events occurring on or after the Effective Date:
     (i) any failure to elect or reelect or to appoint or reappoint Employee to
the position of Executive Vice President, General Counsel and Secretary of
Employer serving as chief legal counsel, unless agreed to by Employee;
     (ii) any material diminution by Employer in Employee’s function, duties,
responsibility, importance, or scope from the position and attributes thereof
described in Paragraph 3 hereof unless agreed to by Employee, or any change in
location of the principal offices of Employer outside the metropolitan Atlanta,
Georgia, area, or any requirement that Employee perform substantially all of his
duties outside the metropolitan Atlanta, Georgia, area (and any such material
diminution or relocation of Employer or Employee shall be deemed a continuing
breach of this Agreement);
     (iii) the liquidation or dissolution of Employer; or
     (iv) any other material breach of this Agreement by Employer which shall
not be cured within thirty (30) days after receipt of written notice of same
from Employee;
          (b) Employee’s employment shall be terminated by Employer without
Cause under Paragraph 8(d); or
          (c) Employee’s employment terminates under Paragraph 8(f),
then Employer shall immediately pay in cash to Employee the amount equal to the
sum of: (1) one hundred fifty percent (150%) of Employee’s then-effective annual
Base Salary; and (2) one hundred fifty percent (150%) of Employee’s Bonus, as
hereinafter defined. For purposes of this Paragraph 9, the term “Bonus” shall
mean the annual bonus (if any) actually paid by Employer to Employee during the
calendar year preceding the calendar year in which termination of employment
occurs, and the term “Bonus” shall not include any “Stay Bonus,” as defined in
the KERP, any stock option, restricted stock or other similar award, or any
other extraordinary bonus. Subject to Paragraph 10, such payment shall be made
in a lump sum payment on the date of Employee’s separation from service, as
defined in Section 409A of the Internal Revenue Code and the Treasury
Regulations thereunder (or within 30 days thereafter).
     In addition, Employer shall continue to provide to Employee, for a period
of eighteen (18) months from said termination, the benefits enumerated in
Paragraph 6(a).
     Notwithstanding anything in the Agreement to the contrary, in the event
Employee obtains a full-time position with the Employer or any of its
subsidiaries or affiliates after the execution of this Agreement but prior to
the last day on which severance benefits are due under

6



--------------------------------------------------------------------------------



 



this Agreement, Employee understands and agrees that all severance benefits will
cease immediately and that all liabilities and obligations of the Employer
hereunder shall terminate.
     If Employer terminates Employee’s employment hereunder for Cause, Employee
shall receive no severance benefits under this Paragraph 9.
     Effective as of the Effective Date, Employee waives and releases any and
all rights and claims against the Employer or Reorganized Employer (or any
Affiliate or Reorganized Affiliate), or the KERP, to any severance benefits
under the KERP. Nothing herein shall affect Employee’s right to receive any
“Stay Bonus” (as defined in the KERP”) in accordance with the terms and
conditions of the KERP.
     10. CONDITIONS TO BENEFITS. Anything in this Agreement to the contrary
notwithstanding, to receive the benefits enumerated in Paragraph 9 hereof,
Employee shall execute and agree to be bound by a release agreement
substantially in the form attached to this Agreement as Exhibit A and, to the
extent applicable, a resignation letter substantially in the form attached as
Exhibit B, prior to, and as a condition to, receiving any payments or benefits
provided for in Paragraph 9 hereof or otherwise following termination of his
employment hereunder and, if applicable, the release agreement may contain
provisions required by federal, state or local law (e.g., the Older Worker’s
Benefit Protection Act) to effect a general release of all claims.
     11. COVENANT NOT-TO-DISCLOSE. Employer and Employee recognize that, during
the course of Employee’s term of employment with Employer pursuant to this
Agreement, Employer will disclose to Employee information concerning Employer
and the Affiliates, their products, their customers, their services, their trade
secrets, their proprietary information and other information concerning their
business all of which constitute valuable assets of Employer and the Affiliates.
Employer and Employee further acknowledge that Employer has, and will, invest
considerable amounts of time, effort and corporate resources in developing such
valuable assets and that disclosure by Employee of such assets to the public
shall cause irreparable harm, damage and loss to Employer and the Affiliates.
          (a) To protect these assets, Employee agrees that he shall not, during
the Restricted Period, advise or disclose to any person, corporation, firm,
partnership or other entity whatsoever (except Employer or an Affiliate), or any
officer, director, stockholder, partner or associate of any such corporation,
firm, partnership or entity any Confidential Information or Trade Secrets (for
so long as the information remains a Trade Secret or remains confidential).
          (b) For purposes of this Agreement, the following definitions shall
apply:
     (i) “Confidential Information” means information about Employer and its
Employees, customers and/or suppliers which is not generally known outside of
Employer, which employee learns of in connection with employee’s employment with
Employer, and which would be useful to competitors of Employer. Confidential
Information includes, but is not limited to: (1) business and employment
policies, marketing methods and the targets of those methods, finances, business
plans, promotional materials and price lists; (2) the terms upon which Employer
obtains

7



--------------------------------------------------------------------------------



 



products or services from its vendors and sells them to customers; (3) the
nature, origin, composition and development of Employer’s products; (4) the
manner in which Employer provides products and services to its customers.
Confidential Information shall not include information which: (a) Employee can
show was in his possession on a nonconfidential basis, was known to the public,
or appeared in published literature, prior to disclosure of such Confidential
Information, (b) becomes known to the public or appears in published literature
through no act of the Employee subsequent to the time of the Employee’s receipt
of such Confidential Information, or (c) is lawfully acquired by the Employee
from a third party who is not in breach of any confidentiality agreement or
obligation with the disclosing party with respect to such Confidential
Information.
If the Employee is requested or becomes legally compelled (by oral questions,
interrogatories, requests for information or documents, subpoena, civil or
criminal investigative demand, or similar process) or is required by a
regulatory body to make any disclosure that is prohibited or otherwise
constrained by this Agreement, the Employee will provide the Employer with
prompt notice of such request so that the Employer may seek an appropriate
protective order or other appropriate remedy. Subject to the foregoing, the
Employee may furnish that portion (and only that portion) of the Confidential
Information which, in the written opinion of Employee’s counsel, the Employee is
legally compelled or is otherwise required to disclose or else stand liable for
contempt or suffer other material censure or material penalty; provided,
however, that the Employee must use reasonable efforts to obtain reliable
assurance that confidential treatment will be accorded any Confidential
Information so disclosed.
     (ii) “Trade Secrets” mean the trade secrets of Employer as defined under
applicable law.
          (c) In the event Employee’s employment is terminated, Employee agrees
that, if requested by Employer, he will acknowledge in writing that he received
the Confidential Information and is under the obligations referred to in this
Amended and Restated Employment Agreement.
          (d) This Paragraph 11 shall, except as otherwise provided in this
Agreement, survive the termination of this Agreement.
     12. COVENANT NOT-TO-INDUCE. Employee covenants and agrees that during the
Restricted Period, he will not, directly or indirectly, on his own behalf or in
the service or on behalf of others, solicit, induce or attempt to solicit or
induce any employee or other personnel of Employer and the Affiliates to
terminate employment with such party. This Paragraph 12 shall, except as
otherwise provided in this Agreement, survive the termination of this Agreement.
     13. COVENANT OF NON-DISPARAGEMENT AND COOPERATION. Employee agrees that he
shall not at any time during or following the term of this Agreement make any
remarks disparaging the conduct or character of Employer or the Affiliates or
any of Employer’s

8



--------------------------------------------------------------------------------



 



or the Affiliates’ current or former agents, employees, officers, directors,
successors or assigns (collectively the “Related Companies”). In addition,
Employee agrees to cooperate with the Related Companies, at no extra cost, in
any litigation or administrative proceedings (e.g., EEOC charges) involving any
matters with which Employee was involved during Employee’s employment with
Employer. Employer shall reimburse Employee for travel expenses approved by
Employer or the Affiliates incurred in providing such assistance. This
Paragraph 13 shall survive the termination of this Agreement.
     14. COVENANT NOT-TO-COMPETE. Employer and Employee acknowledge that, by
virtue of Employee’s responsibilities and authority, he shall, during the course
of his Employment, be instrumental in developing, and shall receive, highly
confidential information concerning Employer, its customers, its services, its
trade secrets, its proprietary information and other information concerning the
business of transporting automobiles and light trucks from the manufacturer to
retailers (and related activities) and the logistics business in connection with
automobiles and light trucks (all of which is, collectively, referred to as the
“Business”), much of which will be unavailable to those in positions of lesser
responsibility and authority. Employee further acknowledges that the ability of
such information to benefit a competitor or potential competitor of Employer and
the Affiliates shall cause irreparable harm, damage and loss to Employer and the
Affiliates. To protect Employer from Employee’s using or exploiting this
information, Employee agrees that, if the employment relationship between
Employee and Employer terminates for any reason whatsoever, then, in such event,
for a period of one (1) year from the date of Employee’s termination of
employment, Employee shall not serve as general counsel or in a similar capacity
for any other person or entity who engages in the Business in the Continental
United States, or Canada (collectively, the “Restricted Territory”), and
Employee shall not directly or indirectly, own, manage, join, control, contract
with, be employed by, act in the capacity of an officer, director, trustee,
shareholder or partner or consultant, or participate in any manner in the
ownership, management, operation, or control of any business or person engaged
in the Business in the Restricted Territory; provided, however, Employee shall
be permitted to own not more than five percent (5%) of the stock of a
corporation required to file reports pursuant to the Securities Exchange Act of
1934. As to the foregoing, Employee acknowledges that he has the ability to earn
a comparable income within or without the Restricted Territory as an attorney
for persons or entities not engaged in the Business and that earning a
livelihood for clients not engaged in the Business within or without the
Restricted Territory would not constitute a hardship or an unreasonable
restriction on the Employee or restrict him from earning comparable income. This
Paragraph 14 shall survive the termination of this Agreement.
     15. SPECIFIC ENFORCEMENT. Employer and Employee expressly agree that a
violation of the covenants not-to-disclose, not-to-induce, not-to-disparage and
not-to-compete contained in Paragraphs 11, 12, 13 and 14 hereof, or any
provision thereof, shall cause irreparable injury to Employer and that,
accordingly, Employer shall be entitled, in addition to any other rights and
remedies it may have at law or in equity, to an injunction enjoining and
restraining Employee from doing or continuing to do any such act and any other
violation or threatened violation of said Paragraphs 11, 12, 13 and 14 hereof.

9



--------------------------------------------------------------------------------



 



     16. SEVERABILITY. In the event any provision of this Agreement shall be
found to be void, the remaining provisions of this Amended and Restated
Employment Agreement shall nevertheless be binding with the same effect as
though the void part were deleted; provided, however, if Paragraphs 11, 12, 13
and 14 hereof shall be declared invalid, in whole or in part, Employee shall
execute, as soon as possible, a supplemental agreement with Employer, granting
Employer, to the extent legally possible, the protection afforded by said
Paragraphs. It is expressly understood and agreed by the parties hereto that
Employer shall not be barred from enforcing the restrictive covenants contained
in each of Paragraphs 11, 12, 13 and 14 as each are separate and distinct, so
that the invalidity of any one or more of said covenants shall not affect the
enforceability and validity of the other covenants.
     17. INCOME TAX WITHHOLDING. Employer or any other payor may withhold from
any compensation or benefits payable under this Agreement such Federal, State,
City or other taxes as shall be required pursuant to any law or governmental
regulation or ruling.
     18. WAIVER. The waiver of a breach of any term of this Agreement by any of
the parties hereto shall not operate or be construed as a waiver by such party
of the breach of any other term of this Agreement or as a waiver of a subsequent
breach of the same term of this Agreement.
     19. RIGHTS AND LIABILITIES UPON NOTICE OF TERMINATION. As soon as notice of
termination of this Agreement is given, Employee shall immediately cease contact
with all customers of Employer and shall forthwith surrender to Employer all
customer lists, documents and other property of Employer then in his possession,
compliance with which shall not be deemed to be a breach of this Agreement by
Employee. Pending the surrender of all such customer lists, documents and other
property to Employer, Employer may hold in abeyance any payments due Employee
pursuant to this Agreement.
     20. ASSIGNMENT.
          (a) Employee shall not assign, transfer or convey this Agreement, or
in any way encumber the compensation or other benefits payable to him hereunder,
except with the prior written consent of Employer or upon Employee’s death.
          (b) The covenants, terms and provisions set forth herein shall be
binding upon and shall inure to the benefit of, and be enforceable by, Employer
and its successors and assigns (including, but not limited to, Reorganized
Employer).
     21. NOTICES. All notices required herein shall be in writing and shall be
deemed to have been given when delivered personally or when deposited in the
U.S. Mail, certified or registered, postage prepaid, return receipt requested,
addressed as follows, to wit:

10



--------------------------------------------------------------------------------



 



If to Employer at:
160 Clairemont Avenue
Suite 200
Decatur, Georgia 30030
If to Employee at:
Thomas Michael Duffy
2416 Hyde Manor Drive
Atlanta, Georgia 30327
or at such other addresses as may, from time to time, be furnished to Employer
by Employee, or by Employer to Employee on the terms of this Paragraph.
     22. BINDING EFFECT. This Agreement shall be binding on the parties hereto
and on their respective heirs, administrators, executors, successors and
permitted assigns.
     23. ENFORCEABILITY. This Agreement contains the entire understanding of the
parties and may be altered, amended or modified only by a writing executed by
both of the parties hereto. This Agreement supersedes all prior agreements and
understandings by and between Employer and Employee relating to Employee’s
employment.
     24. APPLICABLE LAW. This Agreement and the rights and liabilities of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the laws of the State of Georgia.
     25. COUNTERPARTS. This Agreement may be executed in one or more
counterparts, each of which shall constitute an original, but all of which
together shall constitute but a single document.
     IN WITNESS WHEREOF, Employee has hereunder set his hand and seal, and
Employer has caused this Agreement to be executed and delivered by its duly
authorized officers, all as of the day and year first above written.

                      /s/ Hazen Dempster       /s/ Thomas M. Duffy              
    Witness       THOMAS M. DUFFY    
 
                    ATTEST       ALLIED HOLDINGS, INC.    
 
                   
By:
  /s/ Thomas M. Duffy       By:   /s/ Thomas H. King    
 
                   
 
  Secretary                
 
                   
 
          Title:   EVP & Chief Financial Officer    
 
                   

11



--------------------------------------------------------------------------------



 



EXHIBIT A
SEVERANCE AGREEMENT AND FULL RELEASE
     This Severance Agreement and Full Release (“Release Agreement”) is made and
entered into this            day of                     ,            (“Execution
Date”) by and between [insert Employee Name] (“Employee.” a term which includes
Employee, Employee’s spouse, and all assigns, heirs, and successors in interest)
and Allied Holdings, Inc., a Georgia corporation (“Company,” a term which
includes Company, its parent, subsidiary and affiliated organizations, their
successors in interest, and their respective agents, Employees, officers,
directors and attorney ).
     WHEREAS Employee and Company are parties to an employment agreement under
which Employee is entitled to receive certain severance benefits under certain
conditions, including the execution of this Release Agreement, and
     WHEREAS Employee and Company have mutually agreed that Employee is entitled
to receive the severance benefits described in Employee’s employment agreement
in consideration for the execution of this Release Agreement, it is hereby
AGREED AS FOLLOWS:
     1. TERMINATION OF EMPLOYMENT. Employee agrees that his/her employment
relationship with Company has terminated or will terminate on [date], whereupon
all benefits, privileges and authorities related thereto ceased, except as set
forth herein.
     2. NO ADMISSION BY COMPANY. Company and Employee agree that the entry of
the parties into this Release Agreement is not and shall not be construed to be
an admission of liability or wrongdoing on the part of Company.
     3. FUTURE COOPERATION. Employee AGREES that, notwithstanding Employee’s
termination on the date specified above, Employee will make him/herself
available upon reasonable notice to Company or its designated representatives
for the purposes of: (1) Providing information regarding the projects, files
and/or clients with whom Employee worked for the purpose of transitioning such
projects, files and/or clients to other Company Employees as the result of
Employee’s termination; (2) Providing information and/or testimony regarding any
other matter, file, project and or client with whom Employee was involved while
employed by Company.
     4. CONSIDERATION. Within ten days following the expiration of the
revocation period described in Section 17 below, Company shall pay Employee
[describe compensation] in consideration for Employee signing this Release
Agreement and agreeing to its terms. Employee agrees and acknowledges that this
is consideration to which Employee would not otherwise be entitled absent
execution of this Release Agreement.

 



--------------------------------------------------------------------------------



 



     5. OTHER BENEFITS. Nothing in this Release Agreement shall:
          (a) alter or reduce any vested, accrued benefits (if any) Employee may
have to any pension benefits to which Employee may be entitled under any
retirement or 401(k) plan established by Company;
          (b) affect Employee’s right (if any) to elect and pay for continuation
of Employee’s health insurance coverage under the Health Benefit Plan pursuant
to the Consolidated Omnibus Budget Reconciliation Act of 1985 (C.O.B.R.A.).
          Employee shall receive his or her final paycheck for services rendered
through [date] in the ordinary course of business according to the payroll
policies and procedures of Company and subject to ordinary and lawful
deductions. Employee waives any claim to any further compensation or benefits
other than those expressly set forth in this Release Agreement.
     6. EMPLOYEE’S FULL RELEASE OF ALL CLAIMS AGAINST COMPANY. In consideration
for the undertakings and promises of Company set forth in this Release
Agreement, Employee unconditionally releases, discharges, and holds harmless
Company, its corporate affiliates, officers, directors, shareholders, Employees,
agents, insurers and attorneys as individuals; and the successors and assigns of
each (collectively referred to as “Releasees”), from each and every claim, cause
of action, right, liability or demand of any kind and nature, and from any
claims which may be derived therefrom (collectively referred to as “claims”),
that Employee had, has, or might claim to have against Releasees at the time
Employee executes this Release Agreement, including but not limited to any and
all claims:
          (a) arising from Employee’s employment, pay, bonuses, vacation or any
other Employee benefits, and other terms and conditions of employment or
employment practices of Company;
          (b) relating to the termination of Employee’s employment with Company
or the surrounding circumstances thereof;
          (c) relating to payment of any attorney’s fees for Employee;
          (d) based on discrimination on the basis of race, color, religion,
sex, national origin, handicap, disability, age or any other category protected
by law under Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, Executive Order 11246, the Age Discrimination in Employment Act, the Older
Workers Benefits Protection Act, the Equal Pay Act, the Americans With
Disabilities Act, the Equal Pay Act, the Americans With Disabilities Act, the
Rehabilitation Act of 1973, the Consolidated Omnibus Budget Reconciliation Act
of 1985, (as any of these laws may have been amended) or any other similar
labor, employment or anti-discrimination law under state, federal or local law;
          (e) based on any contract, tort, whistleblower, personal injury
wrongful discharge theory or other common law theory.

A-2



--------------------------------------------------------------------------------



 



     7. EMPLOYEE’S COVENANT NOT TO SUE OR ACCEPT RECOVERY. Employee covenants
not to sue Company or any party released herein on account of any claim released
hereby, or to encite, assist or encourage others to bring claims against
Company. Employee further covenants not to accept, recover or receive any
monetary damages or any other form of relief which may arise out of or in
connection with any administrative remedies which may be filed with or pursued
independently by any governmental agency or agencies, whether federal, state or
local.
     8. NO INTEREST IN REINSTATEMENT. Employee hereby acknowledges that Employee
has no interest in reinstatement, reemployment or employment with Company, and
Employee forever waives any interest in or claim of right to any future
employment by Company. Employee further covenants not to apply for future
employment with Company.
     9. CONFIDENTIALITY. Except as otherwise expressly provided in this
paragraph, Employee agrees that the terms, amount of consideration, conditions
of this Release Agreement are and shall be deemed to be confidential and
hereafter shall not be disclosed by Employee to any other person or entity. The
only disclosures excepted by this paragraph are (a) as may be required by law;
(b) Employee may tell prospective employers the dates of Employee’s employment,
positions held, evaluations received, Employee’s duties and responsibilities and
salary history with Company; (c) Employee may disclose the terms and conditions
of this Release Agreement to Employee’s attorneys and tax advisers; and
(d) Employee may disclose the terms and conditions of this Release Agreement to
Employee’s spouse (if any); provided, however, that Employee makes Employee’s
spouse, attorneys and/or tax advisers aware of the confidentiality provisions of
this paragraph, and further provided that Employee will be responsible for any
breaches of this confidentiality paragraph by his/her spouse, attorneys or tax
advisers to the same extent as if Employee had directly breached this paragraph.
     10. NO HARASSING CONDUCT. Employee further agrees and promises that
Employee will not induce or incite claims of discrimination, wrongful discharge,
breach of contract, tortious acts, or any other claims against Company by any
other person or entity, that Employee shall not undertake any harassing or
disparaging conduct directed at any of the parties, and that Employee shall
refrain from making any negative or derogatory statements concerning Company at
any time in the future. Provided, however, this provision may not be used to
restrict the exercise of Employee’s rights under local, state or federal law.
     11. CONSTRUCTION OF RELEASE AGREEMENT AND VENUE FOR DISPUTES. This Release
Agreement shall be deemed to have been jointly drafted by the parties, and shall
not be construed against any party. It shall be governed by the law of the State
of Georgia, and the parties agree that any actions arising out of or relating to
the interpretation or enforcement of this Release Agreement must be brought
exclusively in either the Superior Court of DeKalb County, Georgia or the United
States District Court for the Northern District of Georgia. The parties consent
to the personal jurisdiction and venue of such courts and waive all possible
objections thereto.

A-3



--------------------------------------------------------------------------------



 



     12. SEVERABILITY. The parties agree that the provisions of this Release
Agreement shall be construed in favor of their reasonable nature, legality, and
enforceability, in that any reading causing unenforceability shall yield to a
construction permitting enforceability. If any single provision or clause shall
be found unenforceable, it shall be severed and the remaining covenants and
clauses enforced in accordance with the tenor of the Release Agreement.
     13. NO RELIANCE UPON OTHER STATEMENTS. This Release Agreement is entered
into without reliance upon any statement or representation of any party hereto
or parties hereby released other than the statements and representations
contained in writing in this Release Agreement.
     14. ENTIRE UNDERSTANDING. The parties acknowledge that this Release
Agreement contains the entire understanding of the parties with respect to the
subject matter contained herein, and that it may not be modified other than in a
writing signed by the parties hereto. Any provisions of any employment agreement
between Employee and Company which survive termination or cessation of
Employee’s employment by their terms, including, without limitation, restrictive
covenants, shall be unaffected by this Release Agreement.
     15. NO WAIVER. Any failure by any party to enforce any of their rights and
privileges under this Release Agreement shall not be deemed to constitute waiver
of any rights and privileges contained herein.
     16. FULL AND KNOWING RELEASE. By signing this Release Agreement, Employee
certifies that:
          (a) Employee has carefully read and fully understands the provisions
of this Release Agreement;
          (b) Employee was advised by Company in writing, via this Release
Agreement, to consult with an attorney before signing this Release Agreement;
          (c) Company hereby allows Employee a reasonable period of time from
its initial presentation to Employee (at least 21 days) to consider this Release
Agreement before signing it, should Employee so desire; and,
          (d) Employee agrees to its terms knowingly, voluntarily and without
intimidation, coercion or pressure.
     17. REVOCATION OF RELEASE AGREEMENT. Employee may revoke this Release
Agreement within seven (7) calendar days after signing it. To be effective, such
revocation must be received in writing by [name, title] at the offices of
Company at [address, city, state]. Revocation can be made by hand delivery,
telegram, facsimile, or postmarking before the expiration of this seven (7) days
period.

A-4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF the undersigned hereunto set their hands to this Release
Agreement on the dates written below.
     Executed this            day of                                          ,
                    .

             
EMPLOYEE
      ALLIED HOLDINGS, INC.    
 
           
 
THOMAS M. DUFFY
     
 
By:      [insert name, title]    

A-5



--------------------------------------------------------------------------------



 



EXHIBIT B
RESIGNATION LETTER

 



--------------------------------------------------------------------------------



 



EXHIBIT C
DISCLOSURES

 